Citation Nr: 0534082	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, hips, hands, and elbows, including secondary to 
service-connected disability.  

2.  Entitlement to service connection for arthritis of the 
left knee, including secondary to service-connected 
disability.

3.  Entitlement to service connection for arthritis of the 
back, including secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

Because further development is needed, the claims for 
arthritis in the left knee and back are being remanded to the 
RO&IC via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part concerning these claims.  His other claim will be 
decided.


FINDING OF FACT

The medical evidence of record does not show the veteran has 
arthritis in his right knee, hips, hands, and elbows - much 
less as a result of his service in the military, including by 
way of a service-connected disability.


CONCLUSION OF LAW

Arthritis of the right knee, hips, hands, and elbows was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's January 2002 claim.  The VCAA's implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2005).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119- 
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO&IC 
met this requirement here.  The first thing the RO&IC did 
after receiving the veteran's January 2002 service connection 
claim was to send its March 2002 letter containing the 
relevant notification and duty to assist information, 
although it did not specifically mention the VCAA.  The RO&IC 
did not take any adjudicative action on this claim until June 
2002, when it issued its rating decision that he appealed to 
the Board.  Thus, in compliance with Pelegrini II, the RO&IC 
provided the relevant notification to him prior to its 
initial adjudicative action on his claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II does not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a Statement of the Case (SOC), Supplemental 
Statement of the Case (SSOC), hearing transcript, or other 
document, as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO&IC's March 
2002 letter informed the veteran of his rights with regard to 
his claim for service connection.  This letter also explained 
what the evidence would have to show and the information 
still needed to show it in order to establish his entitlement 
to service connection for arthritis in his right knee, hips, 
hands, and elbows.  The letter also explained that VA would 
"get any VA medical records or other medical treatment 
records" he told the RO&IC about.  The RO&IC also wrote:  
"[T]ell us about any additional information or evidence that 
you want us to try to get for you."  The RO&IC told him that, 
as to any private treatment records, he should either fill 
out the relevant authorization and release form for the RO&IC 
to obtain these records, or obtain the information himself 
and send it to the RO&IC. 

Thus, the RO&IC complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and, in listing the many types of 
materials the veteran could send and telling him to send it 
to the RO&IC promptly, indicated to him that he should 
provide any information or evidence in his possession 
pertaining to his service connection claim.  

To the extent that the RO&IC did not fully explain the VCAA 
or what the veteran needed to show to establish service 
connection, the RO&IC's June 2003 SOC included the text of 38 
C.F.R. §§ 3.159 and 3.303, which contain a detailed 
explanation of the relevant VCAA and service-connection 
principles.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  

In addition, the veteran's service medical records (SMRs) are 
on file, as are his private and VA treatment records since 
service.  There is no indication that other private or 
Federal records exist that should be requested, or that any 
pertinent evidence was not received.  The RO&IC thus complied 
with the VCAA's preliminary duty to assist provisions and 
their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Pertinent Laws and Regulations

Service Connection - In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection also may be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).



In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

1.  Entitlement to Service Connection for Arthritis of the 
Right Knee, Hips, Hands, and Elbows, Including Secondary to 
Service-Connected Disability

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson and Wallin, both 
supra.

With respect to Hickson/Wallin element (1), current 
disability, the medical evidence of record is negative for 
arthritis of the right knee, hips, hands, and elbows.  
Despite a request from the RO&IC, the veteran has not 
submitted any evidence pertaining to diagnosis and treatment 
of arthritis of the right knee, hips, hands, and elbows.  

To the extent the veteran, himself, contends that he has 
arthritis of the right knee, hips, hands, and elbows, it is 
well established that a layperson without medical training, 
such as the veteran, is not competent to render medical 
opinions on matters such as diagnosis and etiology of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that lay persons are not competent to 
offer medical opinions).  These statements offered in support 
of his claim are not competent medical evidence and do not 
serve to establish the existence of a current disability.

As there is no diagnosis of arthritis of the right knee, 
hips, hands, and elbows of record, Hickson/Wallin element (1) 
has not been met.  So service connection, including on a 
secondary basis, is denied on this ground alone because the 
veteran does not have proof that he actually has the 
condition alleged, i.e., arthritis in these areas of his 
body.  Brammer, 3 Vet. App. at 225 ("Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. § 1110 (formerly § 310).  In the absence of 
proof of present disability there can be no valid claim.").  
See, too, Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See, as 
well, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

For the sake of completeness, the Board will move on to 
address the remaining two Hickson/Wallin elements.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].

Concerning direct service connection, with respect to Hickson 
element (2), there is no evidence of arthritis during service 
or within the one year presumptive period after service.  See 
38 C.F.R. §§ 3.307, 3.309.  Hickson element (2) has therefore 
not been met.

Concerning secondary service connection, service connection 
is in effect for arthritis of both ankles.  Accordingly, 
Wallin element (2) has been satisfied [secondary service 
connection].

With respect to element (3), though, medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's complaints relative to 
his right knee, hips, hands, and elbows to his military 
service or a service-connected disability.  It is clear that 
in the absence of a current diagnosis of arthritis of the 
right knee, hips, hands, and elbows a medical nexus opinion 
would be an impossibility.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

In summary, none of the Hickson elements have been met.  
Wallin elements (1) and (3) have also not been met.  The 
veteran's service connection claim is accordingly denied.

ORDER

The claim for service connection for arthritis of the right 
knee, hips, hands, and elbows, including secondary to 
service-connected disability, is denied.  


REMAND

2.  Entitlement to Service Connection for Arthritis of the 
Left Knee, Including as Secondary to Service-Connected 
Disability

3.  Entitlement to Service Connection for Arthritis of the 
Back, Including Secondary to Service-Connected Disability

With respect to element (1), the evidence of record includes 
a February 2002 VA treatment record reflecting a diagnosis of 
arthritis of the left knee and back.  

Considering the claims on a secondary basis, Wallin element 
(2) has also been met because service connection is in effect 
for arthritis of the ankles.  [The Board notes that 
concerning direct service connection, with respect to Hickson 
element (2), there is no evidence of arthritis during service 
or within the one year presumptive period after service.]

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board sees that the veteran has not been afforded a VA 
examination, to include a nexus opinion, in conjunction with 
these service connection claims.  So one must be scheduled 
before these claims are decided.

Accordingly, these claims are REMANDED to RO&IC (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of the arthritis in his left 
knee and back.  And to facilitate making 
this medical determination, the claims 
folder must be made available to the 
designated examiner for a review of the 
veteran's pertinent medical history; this 
includes a copy of this remand.  The 
examiner should express an opinion as to 
whether any diagnosed arthritis of the 
left knee and back is at least as likely 
as not (i.e., 50 percent or greater 
probability) related to the already 
service-connected traumatic arthritis in 
the ankles.  If the examiner concludes 
there is no causal connection, it should 
be indicated whether there has been any 
chronic aggravation of the left knee and 
back arthritis as a result of the 
service-connected disability.

2.  Ensure the report of the VA 
examination contains responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claims for 
service connection for arthritis of the 
left knee and back as secondary to 
service-connected disability in light of 
the additional evidence obtained.  If 
these claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it.

Thereafter, these claims should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted concerning these claims.  No action is 
required by him until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


